Citation Nr: 1801570	
Decision Date: 01/10/18    Archive Date: 01/23/18

DOCKET NO.  12-31 271	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to an evaluation in excess of 20 percent for residuals, fractured malleolus, left, with degenerative changes.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

B. N. Quarles, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1974 to January 1977.

This matter comes on appeal before the Board of Veterans' Appeals (Board) from an October 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  In October 2017, the Veteran, accompanied by his representative, testified before the undersigned Veterans Law Judge by videoconference.  At that hearing, he waived RO review of new evidence.

The appeal is REMANDED to the agency of original jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

During the October 2017 Board hearing, the Veteran asserted that his left ankle disability had worsened since his last VA examination in November 2014 due symptoms such as increasing pain and impaired ambulation.  The United States Court of Appeals for Veterans Claims (Court) has held that a Veteran is entitled to a new VA examination where there is evidence that the disability has worsened since the last examination.  See Snuffer v. Gober, 10 Vet. App. 4000 (1997); Caffey v. Brown, 6 Vet. App. 377 (1994).  He is thus entitled to a new examination to evaluate whether the impairment from his left ankle disability has increased to the point that a higher evaluation is warranted. 

Additionally, during the Veteran's 2017 hearing, he testified that he was seen at Charlotte Medical Clinic in Charlotte, North Carolina within the last year for his left ankle disability.  He recently submitted a November 2017 record from this clinic, but the Board cannot exclude the possibility that prior records exist dated since his previously documented treatment in February 2015.  Therefore, the AOJ should take all necessary steps to obtain up-to-date medical records from Charlotte Medical Center regarding the Veteran's left ankle disability. 

Accordingly, the case is REMANDED for the following action:

1. In accordance with the provisions of 38 C.F.R. § 3.159(c)(1), make efforts to obtain all records of the Veteran's treatment from the Charlotte Medical Clinic dated since February 2015.

2. After completing the above, schedule the Veteran for a VA orthopedic examination with a qualified medical professional to evaluate the current severity of the left ankle disability.  The entire claims file, to include a complete copy of this REMAND, must be made available to the individual designated to examine the Veteran, and the examination report should include discussion of the Veteran's documented medical history and assertions relating to any symptoms of these conditions.  Range of motion testing, in weightbearing and non-weightbearing, and in passive and active motion, must be accomplished, along with any other tests or procedures deemed necessary.  

3. After the completion of the above and any other development deemed necessary, furnish the Veteran and his representative with a Supplemental Statement of the Case and give him an opportunity to respond before the case is returned to the Board.

The Veteran has the right to submit additional evidence and arguments on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This appeal must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
A. C. MACKENZIE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).






